Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 22, 2015

                                    No. 04-15-00464-CV

        IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 30,953
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to October 22, 2015. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court